724 S.E.2d 919 (2012)
Manuel MOSQUEDA, Teresita Vazquez, Jovanny De Jesus De Mata, and Manuel Mosqueda as Guardian Ad Litem of minor child Emily Mosqueda
v.
Maria MOSQUEDA.
No. 60P12.
Supreme Court of North Carolina.
April 12, 2012.
Adam Gregory Linett, Greensboro, for Vazquez, Teresita, et al.
Steven B. Fox, Greensboro, for Mosqueda, Maria.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiffs on the 17th of February 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed on the 17th of February 2012 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*920 "Denied by order of the Court in conference, this the 12th of April 2012."